{¶ 20} I concur in the judgment. The trial judge voiced some concerns regarding the local rule. Judge Skow's decision refers to the constitutional considerations. I, however, hesitate to go beyond those admonitions. If the common pleas court wishes to revise the rule, I would leave it to those trial court judges to fashion a rule tailored to the particular circumstances of their court.
HANDWORK, Judge.
 {¶ 21} I concur in the judgment and additionally agree with Judge Singer. The language of any new rule should be determined by the trial court.